        Case 1:20-cv-11933-DPW Document 97 Filed 05/28/21 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

                                        CIVIL ACTION NO. 1:20-11933-DPW


 ALEJANDRO PIREZ et al.


 Plaintiffs.
 v.

 GREGORY LONG.

 Defendants.


                     JOINT REQUEST FOR REFERRAL TO A
                     MAGISTRATE JUDGE FOR MEDIATION

      Plaintiffs, Alejandro Pirez, Ryan Walker, Sarah Harold, Commonwealth

Second Amendment, Inc., Second Amendment Foundation, Inc. and Defendant acting

Boston Police Department Commissioner Gregory Long hereby submit this joint

request for a referral to a Magistrate Judge for mediation. As grounds therefore, the

parties state as follows:

      1.       Counsel for the Plaintiffs and Defendant have conferred and assent to

have this case referred to a Magistrate Judge for mediation.

      WHEREFORE, parties respectfully request that this Honorable Court refer

this case to a Magistrate Judge for mediation.
         Case 1:20-cv-11933-DPW Document 97 Filed 05/28/21 Page 2 of 2




Dated:       May 28, 2021

Respectfully submitted:

THE PLAINTIFFS,
By their attorneys,


 /s/ David D. Jensen______________            DEFENDANT GREGORY LONG
 David D. Jensen Admitted Pro Hac
Vice                                          By his attorneys:
David Jensen PLLC                             HENRY LUTHIN,
33 Henry Street Beacon,                       Corporation Counsel
New York 12508
Tel: 212.380.6615
Fax: 917.591.1318                               /s/ John Fahey
david@djensenpllc.com                         John Fahey (BBO#703399)
                                              Assistant Corporation Counsel
/s/ Jason A. Guida ________________           Nieve Anjomi (BBO#651212)
Jason A. Guida BBO # 667252                   Senior Assistant Corporation Counsel
Principe & Strasnick, P.C.                    City of Boston Law Department
17 Lark Avenue                                City Hall, Room 615
Saugus, MA 01960                              Boston, MA 02201
Tel: 617.383.4652                             (617) 635-4034
Fax: 781.233.9192                             John.fahey@boston.gov
jason@lawguida.com                            Nieve.Anjomi@boston.gov




                          CERTIFICATE OF SERVICE

       I, John Fahey, hereby certify that on May 28, 2021, a true and correct copy of
this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing and by first
class mail to each party appearing pro se that is unregistered.

                                         /s/ John Fahey
                                       John Fahey
